DISSENTING OPINION.
Mr. Justice Wilkes
delivered the following dissenting opinion:
I agree with this holding, except to the parties who are liable for the tax. I am of the opinion the transaction between these parties was in effect, and so intended, an agreement entered between the life tenant and remaindermen to anticipate the termination of the life estate, and to reduce the remainder into possession at once, and divide the value of the same between the parties in certain proportions. In other words, the parties virtually agreed to divide the remainder, which appears to be worth $87,702.43, among themselves, in the following proportions to wit: To Mrs. Sellers, $50,000; to St. Luke’s Church, $8,500; to Mrs. Craigmiles, the balance of the life estate, valued at $87,702.43, or $29,202.43. Each of the parties, under the arrangement between themselves, came into possession and beneficial enjoyment of the remainder in the proportion named, and each should be taxed upon the amounts thus realized by *264the arrangement made between themselves. I am of opinion this is the proper adjustment of the rights and equities of the parties, as between themselves. Judge Neil concurs with me in this view, and we dissent from the holding of the majority, placing the whole tax upon Mrs. Craigmiles. It is evident from the record that the amounts received by Mrs. Sellers and the church came to them out of the estate of John H. Craigmiles, and not from any other source. While Mrs. Sellers received hers in money, it is not pretended this money came from any other source than John H. Craigmiles’ estate, and the property transferred to the church was in kind, a part of the estate, so that each party (Mrs. Sellers and the church) received and took into possession a part of the estate of -John H. Craigmiles.